Citation Nr: 0200728	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-06 583	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 29, 2001 decision of the Board of Veterans' Appeals 
(Board) denying the claim for a rating in excess of 10 
percent for the service-connected allergic rhinitis prior to 
February 19, 1992, and denying the claim for a rating in 
excess of 30 percent for the service-connected allergic 
rhinitis on or after February 19, 1992.



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The moving party served on active duty from January 1969 to 
January 1971.

This matter is before the Board as an original action on the 
motion of the moving party alleging CUE in a Board decision.


FINDING OF FACT

The date of the particular Board decision at issue was not 
specified by the moving party or his representative.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The moving party alleges CUE in a Board decision.  The rules 
for filing such a motion are very specific.  This is for the 
claimant's protection and to his advantage, as a final 
decision on CUE is a final decision, with limits on further 
appellate review.

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Effective November 21, 1997, however, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 
U.S.C.A. § 7111 (West Supp. 2001)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999) (codified 
at 38 C.F.R. § 20.1400 et. seq. (2001)).

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining clear and 
unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); Donovan 
v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case 
law is found primarily in the precedent opinions of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(Court). Clear and unmistakable error is defined in Rule 
1403(a) of the Rules of Practice (codified at 38 C.F.R. § 
20.1403(a)) as "the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  See Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

As a threshold matter, a claimant must plead CUE with 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995).  

Specifically, a motion for revision of a decision based on 
clear and unmistakable error (CUE) must be in writing, and 
must be signed by the moving party or that party's 
representative.  The motion must include the name of the 
veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2001).

As noted above, in a March 29, 2001 decision, the Board 
denied the claims for a greater disability ratings for the 
service-connected allergic rhinitis, both prior to, and on 
and after, February 19, 1992.  It appears that the claimant 
wants both issues to be subject of the motion, although in 
view of the action taken herein, he and his representative 
can allege specific errors that they want addressed.  It does 
appear that this is the decision that he wants addressed, 
however the pleading requirements are not all met.

The moving party next submitted various documents, which 
were received by the Board on July 16, 2001.  Included in 
that mailing was a motion to file a "CUE motion for 
reconsideration with the Board of Veterans' Appeals under 
error of fact for the following reasons...".  The moving 
party alleges, in essence, that a greater rating was 
warranted for his service-connected allergic rhinitis 
because it was more severe than the rating assigned in the 
[unspecified] Board decision, that he should be given a VHA 
opinion, that he had a history of anosmia, and that the RO 
made numerous errors in evaluating his disability rating.  

Although one of those attachments appears to be a 
highlighted photocopy of a specific page of the March 2001 
BVA decision, neither the moving party nor his 
representative identify the date of the particular Board 
decision to which the CUE motion pertains.  Further, the 
date is not noted on any of the attachments.  The Board 
attempted to cure this defect so as to be able to proceed to 
the merits by forwarding the claims folder to the 
representative for an opportunity to specify the date of the 
Board decision.  A written presentation was added to the 
record but it does not specify the date of the decision 
claimed to contain CUE.

While the Board would agree that it seems clear that the 
March 29, 2001 decision is at issue, as noted the pleading 
requirements are very strict.  Failure to comply with those 
requirements requires, by law, a dismissal without prejudice 
to refiling.  Thus, the Board finds that because the date of 
the Board of Veterans' Appeals decision to which the motion 
relates is not noted by the moving part or his 
representative, the motion is deficient.  38 C.F.R. 
§ 20.1404(a).  Accordingly, the CUE claim must be dismissed 
without prejudice.

Finally, the Court has recently held that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)) (VCAA) is not applicable to motions for revision of a 
Board decision on the grounds of CUE.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
indicated that the VCAA, with its expanded duties, was 
potentially applicable to a great number of claims.  The 
Court found, however, that the VCAA was not applicable to the 
claimant's allegations of CUE.  


ORDER

The motion is dismissed without prejudice to refiling.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


